Case 1:20-cv-01875-PAB-KMT Document 59 Filed 11/23/20 USDC Colorado Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO


  Civil Action No. 20-cv-01875-PAB-KMT

  ESTATE OF DERAMUS DEWAYNE LEMUEL, by and through its personal representative
  Elizabeth Lemuel, et al.,

        Plaintiffs,
  v.

  EL PASO COUNTY, COLORADO, et al.,

         Defendants,

  and

  EL PASO COUNTY, COLORADO, et al.,

         Third-Party Plaintiffs,

  v.

  UCH-MHS d/b/a UNIVERSITY OF COLORADO HEALTH MEMORIAL HOSPITAL
  CENTRAL, LESLIE MOATS, M.D., and REBECCA EIGHTEEN, RN,

         Third-Party Defendants.


   THIRD-PARTY DEFENDANT LESLIE MOATS, M.D.’S REPLY IN SUPPORT OF HIS
           MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)


         Defendant, Leslie Moats, M.D. through counsel, FARACI LEASURE, LLC, hereby

  Replies In Support Of His Motion To Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) as follows:

                                   SUMMARY OF ARGUMENT

         In his Motion to Dismiss, Dr. Moats demonstrated that the Court should dismiss Third-

  Party Plaintiffs’ Complaint against him for two reasons. First, Dr. Moats owes no duty of care to

  Third-Party Plaintiffs, and therefore the only claim asserted – negligence, which requires proof

  of a duty from Dr. Moats to Third-Party Plaintiffs – fails. Second, Third-Party Plaintiffs have no
Case 1:20-cv-01875-PAB-KMT Document 59 Filed 11/23/20 USDC Colorado Page 2 of 7




  standing to bring a claim against Dr. Moats because Third-Party Plaintiffs cannot bring a claim

  under the Wrongful Death Act.

          Rather than substantively respond to these arguments, Third-Party Plaintiffs cite to

  irrelevant statutes about contribution and third-party tortfeasors. However, these statutes do not

  apply unless there is a viable claim. Because Third-Party Plaintiffs have not met the threshold of

  demonstrating a claim upon which relief can be granted, the Third-Party Complaint should be

  dismissed.

                                            ARGUMENT

     I.        THIRD-PARTY PLAINTIFFS HAVE ASSERTED A CLAIM FOR
               “NEGLIGENCE,” BUT DO NOT ESTABLISH THAT DR. MOATS OWED
               THIRD-PARTY PLAINTIFFS A DUTY OF CARE

               a. Third-Party Plaintiffs Must Demonstrate that Dr. Moats Owed Them a Duty
                  of Care

          Third-Party Plaintiffs’ claim against Dr. Moats is for “Negligence/Wrongful Death.”

  [ECF #30], pp. 90-91. Therefore, to state a claim upon which relief can be granted, Third-Party

  Plaintiffs must show that Dr. Moats owed them a duty of care. Third-Party Plaintiffs’ Response

  does not even respond to this argument; rather they cite to Fed. R. Civ. P. 14(a) as the basis for

  the Third-Party Claim, and argue this permits the Third-Party Complaint despite the fact that Dr.

  Moats did not owe them a duty of care.

          As shown in Dr. Moats’ Motion to Dismiss, if a negligence claim is based on facts that

  do not impose a duty of care on a defendant for a plaintiff's benefit, the claim fails. Ryder v.

  Mitchell, 54 P.3d 885, 889 (Colo. 2002). Under Colorado law, a “negligence claim must fail if it

  is based on circumstances for which the law imposes no duty of care upon the defendant for the

  benefit of the plaintiff.” University of Denver v. Whitlock, 744 P.2d 54, 57 (Colo. 1987)

  (emphasis added).


                                                    2
Case 1:20-cv-01875-PAB-KMT Document 59 Filed 11/23/20 USDC Colorado Page 3 of 7




          Dr. Moats did not provide any care to Third-Party Plaintiffs, and therefore owed them no

  duty of care. Because Dr. Moats did not owe Third-Party Plaintiffs a duty of care, they have no

  viable claim based on purported negligence of Dr. Moats in treating the decedent. Permitting

  Third-Party Plaintiffs to assert a claim against Dr. Moats based upon the care Dr. Moats provided

  to Mr. Lemuel would create an unreasonable burden for medical providers. The existence of a

  duty from medical providers to unknown third parties who the providers have not agreed to treat

  would expose medical providers like Dr. Moats to lawsuits by anyone who claims to have been

  tangentially harmed by physicians’ care of their patients. Colorado law does not support

  imposition of such a duty.

              b. Fed. R. Civ. P. 14(a) Does Not Provide a Substantive Right of Action

          Fed. R. Civ. P. 14(a) does not provide a substantive right of action. Rather, it sets forth

  the procedure by which a Defendant/Third-Party may bring a cause of action against a Third-

  Party Defendant. This Rule provides a procedural vehicle for a Third-Party Complaint. It states

  that a “defending party may, as third-party plaintiff, serve a summons and complaint on a

  nonparty who is or may be liable to it for all or part of the claim against it.” The Rule provides

  no substantive legal basis for the claim for relief itself. That is, the claim itself must still be

  viable under substantive law. As noted above, Plaintiff’s claim against Dr. Moats is not viable

  under Colorado law, and Rule 14(a) cannot salvage it.

          Further, Third-Party Plaintiffs’ reliance on Maxfour Engineers and Architects, LLC v.

  ARB, Inc., 233 F.R.D. 602, 605 (D. Colo. 2006) is misplaced. Dr. Moats’ Motion to Dismiss is

  not based upon the fact that Third-Party Plaintiffs are asserting a claim that is different than the

  claims asserted by Plaintiff. Dr. Moats’ Motion to Dismiss is based upon the fact that Third-

  Party Plaintiffs have not pled a legal theory against Dr. Moats that could support a claim for

  relief under Colorado substantive law.
                                                      3
Case 1:20-cv-01875-PAB-KMT Document 59 Filed 11/23/20 USDC Colorado Page 4 of 7




     II.       THIRD-PARTY PLAINTIFFS HAVE FAILED TO DEMONSTRATE THEY
               HAVE STANDING TO BRING A CLAIM UNDER THE WRONGFUL
               DEATH ACT

            As with Dr. Moats’ argument regarding a duty of care, Third-Party Plaintiffs also fail to

  respond to the law establishing that Third-Party Plaintiffs do not have standing to bring this

  claim. Standing is a jurisdictional prerequisite. Mitchell Food Prods., Inc. v. United States, 43

  Fed.Appx. 369, 369 (Fed. Cir. 2002).

            Third-Party-Plaintiffs’ claim against Dr. Moats is for “Negligence/Wrongful Death.”

  Therefore, this claim is governed by Colorado’s Wrongful Death Act. C.R.S. § 13-21-201, et

  seq. The Act allows only individuals who are specifically identified in the statute to bring a

  claim for Wrongful Death. Hansen v. Barron’s Oilfield Service, Inc., 429 P.3d 101, 104 (Colo.

  App. 2018). The Third-Party Plaintiffs, El Paso County, Colorado, Deputy Daniel Lebaron;

  Deputy Brittany Stubbs, Deputy Ann Hanzich, Deputy Brandon Burgess, Sergeant Kimberly

  Miller, Sergeant James Rodriguez, Deputy John Brienza, Deputy Chadwick Young, Sergeant

  Cody Wright, and Deputy Kevin Thorpe – are not the spouse, heirs, designated beneficiary or

  parents of Deramus Lemuel. Therefore, as a matter of law, the Third-Party Plaintiffs have no

  authority under the statute to assert a claim against Dr. Moats under Colorado’s WDA.

     III.      THE STATUTES CITED BY THIRD-PARTY PLAINTIFFS DO NOT
               PROVIDE A BASIS FOR THEIR CLAIM AGAINST DR. MOATS

            Third-Party Plaintiffs cite to two statutes in their Response, neither of which apply to this

  case. C.R.S. § 13-50.5-102 is inapplicable for multiple reasons. First, there is no joint and

  several liability for Dr. Moats and Third-Party Defendants. Joint or several liability is required

  for contribution. Tex-Ark Joist Co. v. Derr & Gruenewald Const., 719 P.2d 384, 382 (Colo.

  App. 1986), aff'd, 749 P.2d 431 (Colo. 1988). “Joint and several liability” means that each

  tortfeasor may be held liable for the entire damages arising from a single injury. Kussman v.


                                                      4
Case 1:20-cv-01875-PAB-KMT Document 59 Filed 11/23/20 USDC Colorado Page 5 of 7




  City & County of Denver, 706 P.2d 776, 780 (Colo. 1985). The right of contribution "vests" only

  upon the existence of a common liability. Greer v. Intercole Automation, Inc., 553 F. Supp. 275,

  278 (D. Colo. 1982).

         Here, Third-Party Plaintiffs have made no showing that Dr. Moats would be jointly and

  severally liable to them for any liability in the underlying lawsuit. In fact, Colorado law requires

  the opposite conclusion. The statute establishing pro rata liability of defendants, C.R.S. § 13-21-

  111.5, was adopted to abolish the harsh effects of joint and several liability. Miller v. Byrne, 916

  P.2d 566, 578 (Colo. App. 1995). This statute implements the rule that each wrongdoer is liable

  only for the portion of a plaintiff’s injuries represented by the wrongdoer’s percentage of fault,

  and no “defendant shall be liable for an amount greater than that represented by the degree or

  percentage of the negligence or fault attributable to such a defendant.” Id.

         C.R.S. § 13-21-111.5 is part of Colorado’s strong policy of appropriating fault in tort

  actions. Sheron v. Lutheran Med. Ctr., 19 P.3d 796, 801 (Colo. App. 2000). “The adoption of

  this statute was intended to cure the perceived inequity under the common law concept of joint

  and several liability whereby wrongdoers could be held fully responsible for a plaintiff's entire

  loss, despite the fact that another wrongdoer, who was not held accountable, contributed to the

  result.” Barton v. Adams Rental, Inc., 938 P.2d 532, 536 (Colo. 1997). Therefore, the Uniform

  Contribution Act does not apply here, and cannot serve as the basis for the Third-Party

  Compliant against Dr. Moats.

         Secondly, there cannot be a claim for “contribution” at this time. C.R.S. § 13-50.5-102 is

  part of the Uniform Contribution Among Tortfeasors Act. This Act does not apply until two or

  more people are found liable. C.R.S. § 13-50.5-102(1). Accrual of a joint tortfeasor’s action

  does not occur until there has been a judgment. Coniaris v. Vail Assocs., 586 P.2d 224, 225



                                                   5
Case 1:20-cv-01875-PAB-KMT Document 59 Filed 11/23/20 USDC Colorado Page 6 of 7




  (Colo. 1978). A claim for contribution is a separate action than the underlying tort, and the

  rights and obligations of the tortfeasors flow, not from the tort, but from the judgment itself. Id.

  Here, no judgment, settlement or payment of any kind has occurred, and therefore there can be

  no claim for contribution against Dr. Moats.

         The second statute cited by Third-Party Plaintiffs, C.R.S. § 13-21-111.5, is the statute

  that applies to designations of non-party tortfeasors. It also does not provide a basis for the

  County to assert a claim against Dr. Moats. By definition, this statute applies only to non-party

  tortfeasors, and does not support an imposition of liability on Dr. Moats as a party. 1

                                           CONCLUSION

         Third-Party Plaintiffs failed to respond to any of the deficiencies identified in Dr. Moats’

  Motion to Dismiss. They have not pled a viable claim for negligence/wrongful death against Dr.

  Moats, as Dr. Moats did not owe Third-Party Plaintiffs any duty. Third-Party Plaintiffs also do

  not identify law that would confer standing to bring a claim under the WDA. Therefore, the

  Court should dismiss the Third-Party Complaint against him.

         DATED this November 23, 2020.



                                                 s/ Paul A. Faraci
                                                 Paul A. Faraci
                                                 Jessie M. Fischer
                                                 FARACI LEASURE, LLC
                                                 4500 Cherry Creek Drive South, Suite 675
                                                 Glendale, Colorado 80246
                                                 Telephone: (720) 904-1190
                                                 Fax: (720) 294-1190


  1
   This statute actually cuts against Third-Party Plaintiffs’ arguments, as it provides for a vehicle
  for a jury to apportion fault to a nonparty such as Dr. Moats. Third-Party Plaintiffs could have
  designated Dr. Moats as a nonparty under this statute. Regardless of whether a nonparty
  designation would have been upheld, the nonparty designation, not a Third-Party Complaint,
  would have been the appropriate method to address any claimed fault of Dr. Moats.
                                                    6
Case 1:20-cv-01875-PAB-KMT Document 59 Filed 11/23/20 USDC Colorado Page 7 of 7




                                              Email: pfaraci@faracileasure.com
                                                     jfischer@faracileasure.com

                                              Attorneys for Defendant
                                              Leslie Moats, M.D.


                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on this 23rd day of November, 2020, the foregoing
  THIRD-PARTY DEFENDANT LESLIE MOATS, M.D.’S REPLY IN SUPPORT OF HIS
  MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6) was electronically filed
  with the Clerk of Court using the CM/ECF system which will send notification of such filing to
  all counsel of record.


                                               /s/ Adrienne Abatemarco




                                                 7
